--------------------------------------------------------------------------------

Exhibit 10.17 
 
EMPLOYMENT AGREEMENT
 
Employment Agreement dated as of March 4, 2013 (this “Agreement”), by and
between OTELCO INC., a Delaware corporation (“Otelco” or the “Company”) and Eric
T. Wessing (the “Employee”).
 
WHEREAS, the Company and the Employee desire to enter into this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.           Effective Date; Termination.
 
This Agreement shall become effective on the date first written above (the
“Effective Date”).
 
SECTION 2.          Employment Period.
 
Subject to Section 4, the Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by the Company, in accordance with the
terms and provisions of this Agreement, for the period from the Effective Date
through the Termination Date (the “Employment Period”).
 
SECTION 3.          Terms of Employment.
 
(a)           Duties and Position. During the Employment Period, the Employee
shall serve as Vice President and General Manager Otelco Mid-Missouri Division.
As such, the Employee shall have duties and responsibilities commensurate with
such position and such other duties and responsibilities as may from time to
time be assigned to or vested in the Employee by the Company’s board of
directors (the “Board or, the Company’s Chief Executive.  During the Employment
Period, and excluding any periods of vacation and sick leave to which the
Employee is entitled, the Employee agrees to devote his full business time and
efforts, to the best of his ability, experience and talent, to the business and
affairs of the Company. During the Employment Period, it shall not be a
violation of this Agreement for the Employee to serve on corporate, civic or
charitable boards or committees or manage personal investments (including
serving as a member of boards of directors or similar bodies of entities not
engaged in competition with Otelco or its subsidiaries, (collectively, the
“Company Entities”) (as determined by the Board in its reasonable discretion)),
in each case, so long as such activities do not interfere with the performance
of the Employee’s responsibilities as an employee of the Company in accordance
with this Agreement.
 
(b)           Compensation.
 
(i)           Base Salary. During the Employment Period, the Employee shall
receive an annual base salary of $125,000 subject to increase by the Board of
Directors of the Company (the “Board”), which Annual Base Salary shall be
further subject to annual increase by an amount equal to reflect the increase in
the cost of living, if any, between the date of the immediately preceding
increase and the date of each such adjustment, based upon the Consumer Price
Index for Urban Consumers, or if that index is discontinued, a similar index
prepared by a department or agency of the United States government (as so
adjusted, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company, subject to
withholding and other payroll taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Bonus. For each fiscal year during the Employment Period, the
Employee will be entitled to receive a bonus (the “Bonus”).  The Bonus shall be
based upon the Company achieving operating and/or financial goals to be
established by the Board or any duly appointed committee thereof in good faith,
in its sole discretion.
 
(iii)           Benefits. During the Employment Period, the Employee shall be
entitled to participate in all incentive (including any long term incentive
plan), savings and retirement plans, practices, policies and programs applicable
generally to other employees of the Company and shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other employees of the Company.
 
(iv)           Automobile.  During the Employment Period, the Company shall
provide the Employee with the use of a Company automobile (or, at the Company’s
option, shall lease an automobile for the Employee’s use) and shall reimburse
Employee for all reasonable expenses incurred by the Employee in connection with
the use and maintenance of such automobile.
 
(v)            Expenses. The Employee shall be entitled to receive reimbursement
for all reasonable expenses incurred by the Employee during the Employment
Period in connection with the performance of his duties hereunder, in accordance
with the policies, practices and procedures of the Company as in effect from
time to time.
 
(vi)           Vacation and Holidays. During the Employment Period, the Employee
shall be entitled to paid holidays and vacation in accordance with the policies
of the Company generally applicable to other employees of the Company generally.
 
SECTION 4.          Termination of Employment.
 
(a)           Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death or Disability. For purposes of this
Agreement, “Disability” shall mean the Employee’s inability to perform his
duties and obligations hereunder for any 90 days during a period of 180
consecutive days due to mental or physical incapacity as determined by a
physician selected by the Company or its insurers.
 
(b)           Termination by the Employee. The Employee may terminate his
employment with the Company at any time, without prior notice.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Company. The Company may terminate the
Employee’s employment with the Company at any time, with or without Cause and
without prior notice. “Cause” will mean that any of the following will have
occurred (i) the Employee has been convicted of a felony, stolen funds or
otherwise engaged in fraudulent conduct, (ii) the Employee has engaged in
willful misconduct or has been grossly negligent, in each case, which has been
materially injurious to the Company, (iii) the Employee has failed or refused to
comply with directions of the Board that are reasonably consistent with the
Employee’s current position or (iv) the Employee has breached the terms of this
Agreement. “Without Cause” shall mean a termination by the Company of the
Employee’s employment during the Employment Period for any reason other than a
termination based upon Cause, death or Disability.
 
SECTION 5.          Obligations of the Company upon Termination.
 
(a)           Without Cause. If, during the Employment Period, the Company shall
terminate the Employee’s employment Without Cause, then the Company will provide
the Employee with the following severance payments and/or benefits:
 
(i)           The Company shall pay to the Employee a lump sum in the amount of
the Employee’s accrued but unpaid Annual Base Salary through the Termination
Date (“Accrued Obligations”);
 
(ii)          The Employee, if applicable, and members of his family shall be
entitled to continue their participation in the Company’s welfare and benefit
plans (the “Benefits”) until the Termination Date;
 
(iii)         The Company shall pay to the Employee a lump sum in the amount of
one-half (1/2) of his Annual Base Salary within six (6) months following
termination but not later than March 14 of the calendar year following
termination; and
 
(iv)         The Company shall pay to the Employee a lump sum amount equal to
the Bonus the Employee would have received had he remained employed by the
Company through the end of the fiscal year in which the termination accrued, pro
rated for the number of days Employee was employed by the Company during such
fiscal year, to be paid at the same time that similar bonuses are paid to the
Company’s other employees.
 
(b)           Cause; by the Employee; Death or Disability. If the Employee’s
employment shall be terminated by the Company for Cause, by the Employee for any
reason, or due to death or Disability, then the Company shall have no further
payment obligations to the Employee (or his heirs or legal representatives)
other than for (i) payment of Accrued Obligations and (ii) the continuance of
Benefits through the Termination Date.
 
(c)           Condition; Release. The Employee acknowledges and agrees that the
Company’s obligations to make payments under Section 5(a) will be conditioned on
the Employee executing and delivering a customary general release in form and
substance reasonably satisfactory to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 6.           Nondisclosure and Nonuse of Confidential Information.
 
(a)           The Employee shall not disclose or use at any time, either during
the Employment Period or thereafter, any Confidential Information (as
hereinafter defined) of which the Employee is or becomes aware as a consequence
of or in connection with his employment with the Company, whether or not such
information is developed by him, except (i) to the extent that such disclosure
or use is in furtherance of the Employee’s performance in good faith of his
duties as Vice President and General Manager Otelco Mid-Missouri Division or
(ii) to the extent required by law or legal process; provided that (A) the
Employee agrees to provide the Company with prompt written notice of any such
law or legal process and to assist the Company, at the Company’s expense, in
asserting any legal challenges to or appeals of such law or legal process that
the Company in its sole discretion pursues, and (B) in complying with any such
law or legal process, the Employee shall limit his disclosure only to the
Confidential Information that is expressly required to be disclosed by such law
or legal process. The Employee will take all commercially reasonable steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. The Employee shall deliver to the Company on the
Termination Date, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product (as hereinafter defined) of the Company Entities which the Employee may
then possess or have under his control.
 
(b)           The Employee agrees that all Work Product belongs in all instances
to the Company Entities. The Employee will promptly disclose such Work Product
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company
Entities’ ownership of the Work Product (including, without limitation, the
execution and delivery of assignments, consents, powers of attorney and other
instruments) and to provide reasonable assistance to the Company (whether during
or after the Employment Period), at the Company’s sole expense, in connection
with the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. The Employee recognizes and agrees
that the Work Product, to the extent copyrightable, constitutes works for hire
under the copyright laws of the United States.
 
(c)           “Confidential Information” means information that is not generally
known to the public and that is used, developed or obtained by the Company
Entities in connection with their business, including, but not limited to,
information, observations and data obtained by the Employee while employed by
the Company or any predecessors thereof (including those obtained prior to the
date of this Agreement) concerning (i) the business or affairs of Otelco and its
Affiliates (including the Company Entities) and (ii) products, services, fees,
costs, pricing structures, analyses, drawings, photographs and reports, computer
software (including operating systems, applications and program listings), data
bases, accounting and business methods, inventions, devices, new developments,
methods and processes (whether patentable or unpatentable and whether or not
reduced to practice), customers and clients and customer and client lists, all
technology and trade secrets, and all similar and related information in
whatever form. Confidential Information will not include any information that
(A) is or becomes generally available to the public other than through
disclosure by the Employee in violation of this Section 6, (B) was provided to
the Employee prior to the date hereof on a non-confidential basis from a Person
who was not otherwise bound by a confidentiality agreement or duty to Otelco or
an Affiliate thereof (including the Company Entities) or (C) becomes available
to the Employee on a non-confidential basis from a Person who is not otherwise
bound by a confidentiality agreement or duty to Otelco or its Affiliates
(including the Company Entities) or is not otherwise prohibited from
transmitting the information to the Employee.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           “Work Product” means all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service, marks, trademarks, trade names, trade
dress, logos and all similar or related information (whether patentable or
unpatentable) which relates to the Company’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Employee (whether or not during usual
business hours and whether or not alone or in conjunction with any other person)
during the Employment Period together with all patent applications, letters
patent, trademark, trade name and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing.
 
SECTION 7.           Non-Compete and Non-Solicit.
 
(a)           The Employee acknowledges that, in the course of the Employee’s
employment with the Company, the Employee has become familiar, or will become
familiar, with Otelco and its Affiliates (including the Company Entities) trade
secrets and with other confidential information concerning Otelco and its
Affiliates (including the Company Entities) and that his services have been and
will be of special, unique and extraordinary value to Otelco and its Affiliates
(including the Company Entities). Therefore, the Employee agrees that, during
the Employment Period and for six (6) months thereafter (the “Restricted
Period”), the Employee shall not directly or indirectly (i) engage, within the
Restricted Territory, in any telephone or communications business, including,
but not limited to, incumbent local exchange carrier, long distance telephone
business, cable television, Internet access, or other business that Otelco or
any of its Affiliates (including the Company Entities) is engaged in during the
Employee’s employment by the Company (the “Company Business”), (ii) compete or
participate as agent, employee, consultant, advisor, representative or otherwise
in any enterprise engaged in a business which has any operations engaged in the
Company Business within the Restricted Territory or (iii) compete or participate
as a stockholder, partner, member or joint venturer, or have any direct or
indirect financial interest, in any enterprise which has any material operations
engaged in the Company Business within the Restricted Territory; provided,
however, that nothing contained herein will prohibit the Employee from (A)
owning, operating or managing any business, or acting upon any business
opportunity, after obtaining approval of a majority of the Board or (B) owning
no more than five percent (5%) of the equity of any publicly traded entity with
respect to which the Employee does not serve as an officer, director, employee,
consultant or in any other capacity other than as an investor. The term
“Restricted Territory” means all states within the United States in which Otelco
or any of its Affiliates (including the Company Entities) conducts or is
pursuing or analyzing plans to conduct Company Business as of the Termination
Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           As a means reasonably designed to protect Confidential
Information, the Employee agrees that, during the period commencing on the
Effective Date and ending on the expiration of the Restricted Period, the
Employee will not (i) solicit or make any other contact with, directly or
indirectly, any customer of Otelco or any of its Affiliates (including the
Company Entities) as of the date that the Employee ceases to be employed by the
Company with respect to the provision of any service to any such customer that
is the same or substantially similar to any service provided to such customer by
Otelco or any of its Affiliates (including the Company Entities) or (ii) solicit
or make any other contact with, directly or indirectly, any employee of Otelco
or any of its Affiliates (including the Company Entities) on the date that the
Employee ceases to be employed by the Company (or any person who was employed by
Otelco or any of its Affiliates (including the Company Entities) at any time
during the three-month period prior to the Termination Date) with respect to any
employment, services or other business relationship.
 
SECTION 8.          Remedies.
 
The Employee acknowledges that irreparable damage would occur in the event of a
breach of the provisions of Section 6 or Section 7 by the Employee. It is
accordingly agreed that, in addition to any other remedy to which its is
entitled at law or in equity, the Company will be entitled to an injunction or
injunctions to prevent breaches of such sections of this Agreement and to
enforce specifically the terms and provisions of such sections.
 
SECTION 9.          Definitions.
 
“Accrued Obligations” has the meaning set forth in Section 5(a)(i).
 
“Affiliate” means, with respect to any Person, any other Person that is
controlled by, controlling or under common control with, such Person.
Notwithstanding anything to the contrary contained herein, with respect to
Otelco, the term “Affiliate” will include, without limitation, each Person with
an ownership interest in Otelco (and each member, stockholder or partner of each
such Person), each Person in which any stockholder of Otelco (and each member,
stockholder or partner of each such Person) holds or has the right to acquire,
collectively, more than 10% of the voting equity interests.
 
“Agreement” has the meaning set forth in the Caption.
 
“Annual Base Salary” has the meaning set forth in Section 3(c)(i).
 
“Benefits” has the meaning set forth in Section 5(a)(ii).
 
“Board” has the meaning set forth in Section 3(a).
 
“Bonus” has the meaning set forth in Section 3(c)(ii).
 
“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which banks are required to be closed in New York, New York.
 
“Cause” has the meaning set forth in Section 4(c).
 
“Company” has the meaning set forth in the Caption.
 
“Company Business” has the meaning set forth in Section 7(a).
 
 
6

--------------------------------------------------------------------------------

 
 
“Company Entities” has the meaning set forth in Section 3(b).
 
“Confidential Information” has the meaning set forth in Section 6(c).
 
“Disability” has the meaning set forth in Section 4(a).
 
“Effective Date” has the meaning set forth in Section 1.
 
“Employee” has the meaning set forth in the Caption.
 
“Employment Period” has the meaning set forth in Section 2.
 
“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Restricted Period” has the meaning set forth in Section 7(a).
 
“Restricted Territory” has the meaning set forth in Section 7(a).
 
“Termination Date” means the effective date of the termination of the Employee’s
employment with the Company, for any reason, by any party, or by death or
Disability.
 
“Without Cause” has the meaning set forth in Section 4(c).
 
“Work Product” has the meaning set forth in Section 6(d).
 
SECTION 10.         General Provisions.
 
(a)           Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
(b)           Entire Agreement. This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof. This Agreement supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
 
(c)           Survival. Notwithstanding anything to the contrary contained
herein, the provisions of Section 6, Section 7 and Section 8 shall survive the
termination of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
(e)           Successors and Assigns; Beneficiaries. This Agreement is personal
to the Employee and without the prior written consent of the Company shall not
be assignable by the Employee other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s heirs and legal representatives and the successors and assigns of
the Company. The Company reserves the right to assign this Agreement in whole or
in part to any of its Affiliates and upon any such assignment, the term
“Company” will be deemed to be such Affiliate
 
(f)           Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
 
(g)           Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.
 
(h)           Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Employee and the
Company and no course of conduct or failure or delay in enforcing the provisions
of this Agreement shall be construed as a waiver of such provisions or affect
the validity, binding effect or enforceability of this Agreement or any
provision hereof.
 
(i)           Notices. All notices, requests, demands, claims, consents and
other communications which are required or otherwise delivered hereunder shall
be in writing and shall be deemed to have been duly given if (i) personally
delivered or transmitted by electronic mail, (ii) sent by nationally recognized
overnight courier, (iii) mailed by registered or certified mail with postage
prepaid, return receipt requested or (iv) transmitted by facsimile (with a copy
of such transmission concurrently transmitted by registered or certified mail
with postage prepaid, return receipt requested), to the parties hereto at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
(j)           If to the Board or the Company, to:
 
Otelco Inc.
505 Third Avenue East
Oneonta, Alabama 35121
Attention: Curtis L. Garner, Jr.
Telephone No: (205) 625-3571
Facsimile No: (205) 625-3528
 
 
8

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Dorsey & Whitney LLP
250 Park Avenue
New York, New York 10177
Attention: Steven Khadavi, Esq.
Telephone No: (212) 415-9376
Facsimile No: (212) 953-7201
 
(k)           if to the Employee to:
 
Eric T. Wessing
13869 N Highway Pilot Grove, MO 65276
Telephone No: 660 834-7026
Facsimile No: 866-394-9809
 
or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a Business Day during normal business hours
(or, if not sent on a Business Day during normal business hours, on the next
Business Day after the date sent by facsimile), (iii) on the next Business Day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next Business Day delivery and (iv) on the fifth (5th) Business Day following
the date on which the piece of mail containing such communication is posted, if
sent by mail.
 
(l)           Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
 
(m)          Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
(n)          Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.
 
[Signature page follows]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 

 
OTELCO INC.
            By:
/s/ Curtis L. Garner, Jr.
     
Name:  Curtis L. Garner, Jr.
     
Title:    Chief Financial Officer
 

 

 
EMPLOYEE
             
/s/ Eric T. Wessing
     
Eric T. Wessing
 

 
 
10
 